NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MIGUEL ANGEL NIEVES,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1026
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See Robinson v. State, 793 So. 2d 891 (Fla. 2001); Lopez v.

State, 135 So. 3d 539 (Fla. 2d DCA 2014); Calloway v. State, 914 So. 2d 12 (Fla. 2d

DCA 2005); State v. Wilson, 203 So. 3d 192 (Fla. 4th DCA 2016); Williams v. State, 143

So. 3d 423 (Fla. 1st DCA 2014).



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.